
	
		111th CONGRESS
		2d Session
		S. CON. RES. 78
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Honoring the work and mission of the Delta
		  Regional Authority on the occasion of the 10th anniversary of the Federal-State
		  partnership created to uplift the 8-State Delta region.
	
	
		Whereas
			 President Clinton, with the approval of Congress and the bipartisan support of
			 congressional sponsors, representing the States of the Delta in both the House
			 of Representatives and the Senate, launched the Delta Regional Authority on
			 December 21, 2000, in an effort to alleviate the economic hardship facing the
			 Delta region and to create a more level playing field for the counties and
			 parishes of such States to compete for jobs and investment;
		Whereas
			 the Delta Regional Authority is a Federal-State partnership that serves 252
			 counties and parishes in parts of Alabama, Arkansas, Illinois, Kentucky,
			 Louisiana, Mississippi, Missouri, and Tennessee;
		Whereas
			 the Delta region holds great promise for access and trade, as the region
			 borders the world’s greatest transportation arterial in the Mississippi
			 River;
		Whereas
			 the Delta boasts a strong cultural heritage as the birthplace of the blues and
			 jazz music and as home to world famous cuisine, which people throughout the
			 United States and the world identify with the region;
		Whereas
			 the counties and parishes served by the Delta Regional Authority constitute an
			 economically-distressed area facing challenges such as undeveloped
			 infrastructure systems, insufficient transportation options, struggling
			 education systems, migration out of the region, substandard health care, and
			 the needs to develop, recruit, and retain a qualified workforce and to build
			 strong communities that attract new industries and employment
			 opportunities;
		Whereas
			 the Delta Regional Authority has made significant progress toward addressing
			 such challenges during its first 10 years of work;
		Whereas
			 the Delta Regional Authority operates a highly successful grant program in each
			 of the 8 States it serves, allowing cities, counties, and parishes to leverage
			 money from other Federal agencies and private investors;
		Whereas
			 the Delta Regional Authority has invested nearly $86,200,000 into more than 600
			 projects during the first decade of existence, leveraging $1,400,000,000 in
			 private sector investment and producing an overall 22 to 1 return on taxpayer
			 dollars;
		Whereas
			 the Delta Regional Authority is working with partners to create or retain
			 approximately 19,000 jobs and is bringing the critical infrastructure to
			 sustain new water and sewer services for more than 43,000 families;
		Whereas
			 an independent report from the Department of Agriculture’s Economic Research
			 Service found that per capita income grew more rapidly in counties and parishes
			 where the Delta Regional Authority had the greatest investment, showing that
			 each additional dollar of Delta Regional Authority's per capita spending
			 results in a $15 increase in personal income;
		Whereas
			 the Delta Regional Authority has developed a culture of transparency, passing 9
			 independent audits showing tangible results;
		Whereas
			 during its first 10 years, the Delta Regional Authority has laid a strong
			 foundation for working with State Governors, Federal partners, community
			 leaders, and private sector investors to capitalize on the region’s strong
			 points and serve as an economic multiplier for the 8-State region, helping
			 communities tackle challenges and cultivating a climate conducive to job
			 creation;
		Whereas
			 the Delta Regional Authority has expanded its regional initiatives in the areas
			 of health care, transportation, leadership training, and information
			 technology, and is also increasing efforts in the areas of small business
			 development, entrepreneurship, and alternative energy jobs; and
		Whereas
			 the Delta Regional Authority stands prepared to use the groundwork established
			 during its first decade as a springboard to create new opportunities for Delta
			 communities in the future: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the 10th anniversary of the
			 founding of the Delta Regional Authority; and
			(2)honors and celebrates the Delta Regional
			 Authority's first decade of work to improve the economy and well-being of the
			 8-State Delta region, and the promise of the Delta Regional Authority's
			 continued work in the future.
			
	
		
			Passed the Senate
			 December 22, 2010.
			
			Secretary
		
	
	
	
